JUDGE BEHHETT
delivered the opinion op the court.
March 27, 1890, a great tornado passed over the city of Louisville, Ky., sweeping away hundreds of large and magnificent houses, killing and bankrupting many persons and depriving them of house and home.
It is alleged that the appellee’s large five-story brick business building ivas blown down and fell on the adjoining lot and business house of the appellant, causing great damage to his house and goods therein, and causing increased damage to the same by reason of the fact that the debris of said brick building remained on said house and goods for four days. It is for the latter injury that the appellant claims damages. The court sustained a demurrer to the petition and amended petition. The appellant has appealed.
The petition and amended petition allege in substance that the appellee “willfully, wrongfully, carelessly and without.right refused and neglected to remove” the debris from off said property for four days, although he was *444notified to do so, whereby appellant sustained damage in addition to that caused by the fall of the building.
Now, it is to be observed that the strong expressions quoted are not equivalent to the charge that the appellant was able to remove said debris within four days and could have done so by the use of reasonable diligence. Ye think that in a great disaster like that one described in the petition, involving all in its path and wrecking their property, fortunes and lives, it ought to clearly and distinctly appear, before one should be held responsible in damages for not removing the debris, if not removing it be actionable at all, that he was able to remove it and could have removed it by the use of reasonable diligence after notice to remove it. This does not appear in the petition.
The judgment is affirmed.